Exhibit 10.2

EARN OUT AGREEMENT

This EARN OUT AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2007, by and between Healthcare Informatics Associates, Inc., a
Delaware corporation (“Seller”), and InfoLogix Systems Corporation, a Delaware
corporation (the “Company”).

WHEREAS, pursuant to an Asset Purchase Agreement (the “Purchase Agreement”),
dated as of the date hereof, among InfoLogix, Inc., a Delaware corporation, the
Company, Seller, and the stockholders of Seller (together, the “Stockholders”),
Seller is selling the Purchased Assets to the Company;

WHEREAS, the Purchase Agreement provides that Seller shall be eligible to
receive additional consideration based upon the financial performance of the
Business (as defined in Section 1), to be calculated based upon Net Contribution
Amount (as defined in Section 1) generated by the Business during each Earn Out
Period (as defined in Section 1); and

WHEREAS, Seller and the Company have agreed that determination and payment of
the additional consideration contemplated by the Purchase Agreement is to be in
accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and provisions contained in this Agreement, the parties hereby agree as follows:

1.             Definitions.           For purposes of this Agreement, the terms
listed below have the following meanings.  Capitalized terms used and not
otherwise defined in this Agreement have the meanings given to such terms in the
Purchase Agreement.

“Business” shall mean the business of providing software implementation and
consulting services to the healthcare industry, as conducted by the Seller as of
the Closing Date.  Any businesses providing similar services that are acquired
by the Company after the date hereof shall not be considered part of the
“Business” hereunder unless otherwise expressly agreed by Seller and Company in
writing.

“Closing Date” shall mean the date of the closing of the transactions
contemplated by the Purchase Agreement.

“Dispute Auditors” shall have the meaning set forth in Section 3(b)(ii).

“Earn Out Amount” shall have the meaning set forth in Section 2(b).

“Earn Out Period” shall mean each 12 calendar month period during the 24 month
calendar period beginning with the first calendar month immediately following
the month in which the Closing Date occurs and ending on the 24th calendar month
immediately following the month in which the Closing Date occurs.


--------------------------------------------------------------------------------


“Earn Out Ratio” shall mean, for any Earn Out Period, the quotient of (a) the
Net Contribution Amount for such Earn Out Period divided by (b) the Earn Out
Target for such Earn Out Period.  The Earn Out Ratio shall be calculated to six
decimal places and shall be subject to standard rounding provisions.

“Earn Out Statement”  shall have the meaning set forth in Section 3(b)(i).

“Earn Out Target” shall mean (a) for the first Earn Out Period, $3,000,000, and
(b) for the second Earn Out Period, $3,600,000.

“GAAP” shall mean generally accepted accounting principles in the Unites States
as in effect from time to time, applied consistently.

“Net Contribution Amount” shall mean, for any Earn Out Period or Quarterly
Performance Period, an amount determined in accordance with Exhibit A to this
Agreement.

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or other entity.

“Quarterly Performance Milestone” shall have the meaning set forth in Section
4(e)(i).

“Quarterly Performance Period” shall have the meaning set forth in Section 4(e).

2.             Earn Out Amount.

(a)           For each Earn Out Period, the Company shall, pursuant to Section
3, calculate Net Contribution Amount for such period.

(b)           Based upon the Earn Out Ratio with respect to each Earn Out
Period, the Purchaser shall be entitled to receive a payment (the “Earn Out
Amount”) for each Earn Out Period pursuant to Section 3, which shall be
calculated as set forth below.

(i)            The Earn Out Amount for the first Earn Out Period shall be
calculated as follows:

Earn Out Ratio

 

Earn Out Amount

Less than 0.700000

 

$0

Between 0.700000 and 1.000000

 

Earn Out Ratio x $2,000,000

Greater than 1.000000

 

$2,000,000 + .25(Net Contribution Amount – Earn Out Target)

 

(ii)           The Earn Out Amount for the second Earn Out Period shall be
calculated as follows:

2


--------------------------------------------------------------------------------


 

Earn Out Ratio

 

Earn Out Amount

Less than 0.700000

 

$0

Between 0.700000 and 1.000000

 

Earn Out Ratio x $2,500,000

Greater than 1.000000

 

$2,500,000 + .25(Net Contribution Amount – Earn Out Target)

 

3.             Computation of Net Contribution Amount.

(a)           Calculation of Net Contribution Amount.  The components of Net
Contribution Amount for any Earn Out Period shall be determined in accordance
with GAAP and shall be calculated as set forth on Exhibit A.

(b)           Time of Determination.

(i)            The Company shall prepare or cause to be prepared and delivered
to Seller, within 45 days after the end of each Earn Out Period, a written
statement setting forth the computation of Net Contribution Amount and the Earn
Out Ratio for the applicable Earn Out Period in sufficient detail to permit
Seller to confirm that such calculations have been made in accordance with this
Agreement (the “Earn Out Statement”).  Seller may provide written notice of
objection to the Company’s determination of Net Contribution Amount and\or the
Earn Out Ratio within 30 days after receipt of the Earn Out Statement by Seller,
which notice shall state in reasonable detail the specific reasons for its
objection.  If Seller does not provide timely notice of objection as provided
above, then Net Contribution Amount and the Earn Out Ratio for the applicable
Earn Out Period calculated by the Company as set forth in the Earn Out Statement
shall be binding and conclusive on the parties.  During such 30 day period and
during any period in which the calculation of Net Contribution Amount and\or the
Earn Out Ratio for the applicable Earn Out Period and payment of the Earn Out
Amount is in dispute between Seller and the Company, Seller, or its agents, upon
reasonable written notice to the Company, shall have reasonable access during
regular business hours, to inspect and audit all records of the Business used by
the Company in calculating Net Contribution Amount and the Earn Out Ratio for
the applicable Earn Out Period.

(ii)           If Seller provides the Company with notice of objection pursuant
to (i) above within 30 days after receipt of the Earn Out Statement by Seller,
the Company and Seller shall attempt in good faith to reach an agreement as to
the issues in dispute.  If the parties fail to resolve all such disagreements
within 15 Business Days after the Company’s receipt of the notice of objection
(or such longer period as mutually agreed upon by the parties), then any issues
remaining in dispute may thereafter be submitted by either Seller or the Company
to a nationally recognized independent accounting firm mutually agreed upon by
the parties (the “Dispute Auditors”).  The Company and Seller shall take, or
cause to be taken, all actions and do, or cause to be done, all things necessary
to cooperate with the Dispute Auditors in its resolution of the issues remaining
in dispute, including furnishing to the Dispute Auditors such work papers and
other documents and information relating to the disputed issues as the Dispute
Auditors may reasonably request.  The determination of Net Contribution Amount
and the Earn Out Ratio for the applicable Earn Out Period by the Dispute
Auditors shall be set forth in a notice to be delivered to Seller and the
Company within 45 days of the

3


--------------------------------------------------------------------------------


submission to the Dispute Auditors of the issues remaining in dispute, and such
determination shall be binding and conclusive on the parties as to the amount of
Net Contribution Amount and the Earn Out Ratio for the applicable Earn Out
Period.  The fees and expenses of the Dispute Auditors incurred for such
determination shall be equitably apportioned based upon the extent to which
Seller or the Company is determined by the Dispute Auditors to be the prevailing
party in such determination.

(c)           Right of Set Off.  Subject to the terms of the Purchase Agreement,
the Company shall have the right to withhold and set off any amount due Seller
under this Agreement against any amount owed by Seller or the Stockholders to
the Company, including pursuant to any claim for indemnification or payment of
Damages to which the Company may be entitled under the Purchase Agreement or any
other agreement entered into pursuant to the Purchase Agreement, or otherwise.

(d)           Payment of Earn Out Amount.

(i)            The Company shall, at the same time that the Earn Out Statement
is delivered by the Company to Seller, pay the Earn Out Amount, if any, for the
applicable Earn Out Period.  Such payment shall be by wire transfer of
immediately available funds to an account or accounts designated in writing by
Seller.

(ii)           If Seller provides the Company with timely notice of objection to
the Company’s calculation of Net Contribution Amount and/or the Earn Out Ratio
for an Earn Out Period pursuant to Section 3(b) and if it is finally determined
that an initial or additional payment of the Earn Out Amount is required under
this Agreement, then within five days of such final determination, the Company
shall pay to Seller any remaining portion of the Earn Out Amount for the
applicable Earn Out Period by wire transfer of immediately available funds to an
account or accounts designated in writing by Seller.

4.             Operation of the Company and Business.

(a)           During the term of this Agreement, the Company shall operate the
Business in the ordinary course of business, in good faith, and in a
commercially reasonable manner, and shall not take any action or omit to take
any action during any Earn Out Period that is intended to impede Seller’s
ability to earn the Earn Out Amount.

(b)           The Company acknowledges and agrees that the Earn Out Amount is a
material part of the purchase price under the Purchase Agreement and the ability
to receive the Earn Out Amount is a material inducement for Seller to enter into
the Purchase Agreement.  The Company further acknowledges and agrees that
achieving Net Contribution Amounts at levels sufficient for Seller to earn the
Earn Out Amount is a desirable outcome for the Company and the ability of the
Business to achieve sufficient Net Contribution Amounts depends to a significant
degree upon the provision of adequate support and resources to the Business, as
well as appropriate management of the Business.    Immediately after the date
hereof, Seller, or its agents, upon reasonable written notice to the Company,
shall have reasonable access during regular business hours, to inspect all
records of the Business used by the Company in calculating Net Contribution
Amount and the Earn Out Ratio for the applicable Earn Out Period.

4


--------------------------------------------------------------------------------


(c)           During the term of this Agreement, while employed pursuant to, and
subject to the terms and conditions of, his Employment Agreement with the
Company dated as of the date hereof (the “Employment Agreement”), Gerry Bartley
(“Bartley”) shall devote his full working time, energy, skill and best efforts
to the operation of the Business in a manner that faithfully and diligently
furthers the business and interests of the Company and its affiliates as a
whole, and is consistent with the Company’s overall performance goals and
strategic objectives as established from time to time.  Without limiting the
foregoing, Bartley shall engage in such review and planning activities with
respect to the Business as are customary for an executive in his position, and
shall report to the Company on the operations and results of the Business as
requested by the Company’s management.   Subject to the Employment Agreement, if
the Company and Bartley agree that Bartley is to become substantially involved
in the operations of the Company beyond the operation of the Business, Seller
and the Company shall discuss in good faith whether any adjustment to the Earn
Out Amount, Earn Out Ratio or Earn Out Target are desirable and in the best
interest of the Company and its stockholders.

(d)           During the term of this Agreement, the Business shall be operated
subject to the resource budget as mutually agreed to by the parties within 60
days of the Closing Date (the “Resource Budget”).  Annually during the term of
this Agreement, the Company and Bartley (or such other representative as shall
be appointed by the Seller) shall meet to discuss such adjustments to the
Resource Budget as may be reasonably necessary or desirable, taking into
consideration (i) the achievement of a sufficient Net Contribution Amount by the
Business and (ii) the overall long-term performance goals and other strategic
objectives of the Business and the Company.  The Company and Bartley (or such
other representative as shall be appointed by the Seller) shall also meet to
discuss adjustments to the Resource Budget at the reasonable request of the
Company.  Any modifications to the Resource Budget are subject to final approval
by the Company and may only be made by mutual written agreement of the Company
and Seller.

(e)           During the term of this Agreement, while Bartley is employed by
the Company pursuant to the Employment Agreement, within 30 days following the
last day of each fiscal quarter starting with the first full fiscal quarter
immediately following the Closing Date (each a “Quarterly Performance Period”),
the Company shall provide Bartley with a statement setting forth the Net
Contribution Amount for such completed Quarterly Performance Period. 
Notwithstanding anything to the contrary contained in this Agreement, if the Net
Contribution Amount for such Quarterly Performance Period:

(i)            is greater than or equal to 75% but less than 100% of the Net
Contribution Amount milestone for such Quarterly Performance Period as mutually
agreed to by the parties (each, a “Quarterly Performance Milestone”), Bartley
shall promptly provide the Company with a remediation plan acceptable to the
Company and reasonably designed to allow the Business to achieve future
Quarterly Performance Milestones in a manner consistent with the Company’s
overall performance goals and other strategic objectives;

(ii)           is greater than or equal to 50% but less than 75% of the
applicable Quarterly Performance Milestone, the Company and Bartley shall work
together in good faith to prepare a remediation plan reasonably designed to
allow the Business to achieve future Quarterly Performance Milestones in a
manner consistent with the Company’s overall performance goals and other
strategic objectives; provided, however, that if the Net Contribution Amount for
each of two consecutive Quarterly Performance Periods is greater than or equal
to 50% but less than 75% of the applicable Quarterly Performance Milestones for
such periods, then the Company shall be entitled,

5


--------------------------------------------------------------------------------


subject to Section 4(a), to take such actions as it deems reasonably necessary
to allow the Business to achieve future milestones in a manner consistent with
the Company’s overall performance goals and other strategic objectives; and

(iii)          is less than 50% of the applicable Quarterly Performance
Milestone, the Company shall be entitled, subject to Section 4(a), to take such
actions as it deems reasonably necessary to allow the Business to achieve future
milestones in a manner consistent with the Company’s overall performance goals
and other strategic objectives.

(f)            Notwithstanding anything to the contrary contained in this
Agreement, until all obligations of the Company hereunder are completed, the
Company will use its reasonable efforts to require any successor (whether direct
or indirect, by purchase, merger, sale of stock or assets, consolidation or
otherwise) to assume and agree, in writing, to perform this Agreement, in the
same manner and to the same extent that the Company would have been required to
perform as if no such succession had taken place and shall provide written
evidence to Seller of such successor’s assumption of the obligations hereunder
no later than two Business Days following the closing of the transaction which
results in a successor being established.

5.             Miscellaneous.

(a)           Entire Agreement.  This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
and constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.

(b)           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties named in this Agreement, their
respective successors, and permitted assigns.  No party may assign this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other parties, provided that the
Company may assign this Agreement or any of its rights, interests, or
obligations under this Agreement to any of its Affiliates without approval of
the other parties.

(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile transmission, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

(d)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic substantive laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  All judicial proceedings brought against any party arising out of or
relating to this Agreement or any obligation hereunder shall exclusively be
brought in any state court of competent jurisdiction in the State of Delaware
and each party irrevocably accepts generally and unconditionally the exclusive
jurisdiction and venue of such court, waives any defense of forum non conveniens
and agrees that service of process in any such proceeding in any such court may
be made by registered or certified mail, return receipt requested, to such party
at the address specified in this Agreement.

6


--------------------------------------------------------------------------------


(f)            Amendments and Waivers.  This Agreement may not be amended,
supplemented, or otherwise modified except by an instrument in writing signed by
each of the parties to this Agreement.  The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of this Agreement or any part thereof or the right of any
party thereafter to enforce each and every such provision.  No waiver of any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

(g)           Severability.  The invalidity or unenforceability of any
particular provision, or part of any provision, of this Agreement shall not
affect the other provisions or parts hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions or
parts were omitted.

(h)           Notices.  All notices, consents, waivers, and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or by
nationally recognized courier service (costs prepaid); (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment; or (iii)
received or rejected by the addressee, if sent by certified mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the Person (by name or title) designated below (or to
such other address or facsimile number, or Person as a party may designate in
writing to the other parties):

If to the Company:

InfoLogix Systems Corporation

101 East County Line Road

Suite 210

Hatboro, PA 19040

Attention:  Chief Financial Officer

Telephone:  (215) 604-0691

Fax:  (267) 681-0682

With a copy to (which shall not constitute notice):

Drinker Biddle & Reath LLP

18th and Cherry Streets

One Logan Square

Philadelphia, PA 19103-6996

Attention: Stephen T. Burdumy and Scott B. Connolly

Telephone:  (215) 988-2700

Fax:  (215) 988-2757

If to Seller:

Healthcare Informatics Associates, Inc.

16306 Agate Point Road

Bainbridge Island, WA 98110

Attention:  Gerry Bartley

Telephone:  (206) 842-6797

7


--------------------------------------------------------------------------------


Fax:  (206) 842-6672

With a copy to (which shall not constitute notice):

The James Law Group

121 SW Morrison Street, Suite 900

Portland, Oregon 97204

Attention:  Ronald J. Miller

Telephone: (503) 228-5380

Fax:  (503) 228-5381

A copy of any and all notices, consents, and other communications sent by
facsimile pursuant to this Agreement shall also be sent by United States
certified mail to the appropriate address in accordance with this Agreement.

(i)            Expenses.  Except as otherwise expressly provided in this
Agreement, each party shall bear its own expenses in connection with this
Agreement.

(j)            Construction.  Within this Agreement, the singular shall include
the plural and the plural shall include the singular, and any gender shall
include all other genders, all as the meaning and the context of this Agreement
shall require.  Except as otherwise indicated, all agreements defined in this
Agreement refer to the same as from time to time amended or supplemented.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as having been drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  The word “including” shall mean including without limitation. 
All references to Sections refer to the Sections of this Agreement, and all
references to Exhibits refer to Exhibits attached to this Agreement, each of
which is made a part of this Agreement for all purposes.  Any reference in this
Agreement to wire transfers or other payments requires payment in dollars of the
United States of America unless some other currency is expressly stated in that
reference.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

 

 

/s/ David T. Gulian

 

 

 

Name:

David T. Gulian

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

HEALTHCARE INFORMATICS ASSOCIATES, INC.

 

 

 

 

 

 

 

 

/s/ Gerry Bartley

 

 

 

Name:

Gerry Bartley

 

 

Title:

President

 

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

 

/s/ Gerry Bartley

 

 

 

Gerry Bartley

 

 

 

 

 

 

 

 

/s/ Mary Ann Bartley

 

 

 

Mary Ann Bartley

 

 

 


--------------------------------------------------------------------------------